DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note: Applicant’s is reminded of 37 CFR 1.98 (5) states that the number of pages of each of the NPL references submitted must also be disclosed on each of the NPL’S listing in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 5, 12 and 18 recites the limitation " wherein the input data being multi-modal data from a plurality of sources".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-9, 11, 15 and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ormont (USPGPUB, 20190018866, Filed Date: Aug. 28, 2017 hereinafter “Ormont”).
Regarding independent claim 1, Ormont teaches: A method of constructing pipelines, comprising: (Ormont − [0004] A system and method for generating executable models. A pipeline generator generates a set of pipelines according to a modeling intent of a data set and in view of the set of constraints. [0015] By way of additional clarity and definition, the term “data set” refers to set of one or more tuples or data elements. [0016] By way of definition, a “model” is a trained pipeline.)
enumerating a subspace of valid integrated pipelines; (Ormont − [0023] Fig. 1, Fig. 2. Receiving the submitted data set 104 and the related information 106 related to the data set 104 (i.e., hyper-parameters, sending to the modeling service 122 for processing the submitted data set 104. Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. Simply stating… receiving data set and related information, analyzing the data set, processing the data set to generate a set of pipelines.)
collecting a set of metrics for each of the plurality of pipelines; (Ormont − [0023] Fig. 1, Fig. 2 Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. The modeling metrics generate on the set of pipelines 120.)
reducing the set of metrics to a single metric; (Ormont − [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. optimal result may include selecting an optimal model 128 from the pipelines 120. Paragraph 0026 is stating that each pipeline comprises a body of modeling metrics and the trained judge when executed identifies the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines. [0019] see Fig. 1)
and selecting a final integrated pipeline from among the valid integrate pipelines based on reduced metric. (Ormont – [0019] [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. Simply stating… the trained judge (a model with a metric) is executed to identify the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines.)
Regarding dependent claim 3, Ormont teaches: wherein during the enumeration step, prune the exploration using a statically produced partial ordering of value-adds or pipeline stages. (Ormont – [0023] A trained judge can predict the modeling metrics of a candidate model for a given pipeline/data set, or simply order a set of pipelines according to predicted results.)
Regarding dependent claim 8, Ormont teaches: being cloud implemented. (Ormont – [0030] By way of illustration, the submitting party may anticipate that an executable model with be run by a cloud service, such as Microsoft's Azure services.)
Regarding independent claim 9, Ormont teaches: A system for generating discriminable data, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions to: (Ormont − [0006] The computer system includes at least a processor executing instructions retrieved from a memory. [0012] FIG. 4 is a block diagram illustrating an exemplary computer readable medium encoded with instructions)
enumerate a subspace of valid integrated pipelines; (Ormont − [0023] Fig. 1, Fig. 2. Receiving the submitted data set 104 and the related information 106 related to the data set 104 (i.e., hyper-parameters, sending to the modeling service 122 for processing the submitted data set 104. Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. Simply stating… receiving data set and related information, analyzing the data set, processing the data set to generate a set of pipelines.)
collect a set of metrics for each of the plurality of pipelines; (Ormont − [0023] Fig. 1, Fig. 2 Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. The modeling metrics generate on the set of pipelines 120.)
reduce the set of metrics to a single metric; (Ormont − [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. optimal result may include selecting an optimal model 128 from the pipelines 120. Paragraph 0026 is stating that each pipeline comprises a body of modeling metrics and the trained judge when executed identifies the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines. [0019] see Fig. 1)
and select a final integrated pipeline from among the valid integrated pipelines based on reduced metric. (Ormont – [0019] [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. Simply stating… the trained judge (a model with a metric) is executed to identify the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines.)
Regarding dependent claim 11, Ormont teaches: wherein during the enumeration step, prune the exploration using a statically produced partial ordering of value-adds or pipeline stages, or prune search via time threshold. (Ormont – [0023] A trained judge can predict the modeling metrics of a candidate model for a given pipeline/data set, or simply order a set of pipelines according to predicted results.)
Regarding independent claim 15, Ormont teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method, comprising: (Ormont − [0006] The computer system includes at least a processor executing instructions retrieved from a memory. [0012] FIG. 4 is a block diagram illustrating an exemplary computer readable medium encoded with instructions)
enumerate a subspace of valid integrated pipelines; (Ormont − [0023] Fig. 1, Fig. 2. Receiving the submitted data set 104 and the related information 106 related to the data set 104 (i.e., hyper-parameters, sending to the modeling service 122 for processing the submitted data set 104. Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. Simply stating… receiving data set and related information, analyzing the data set, processing the data set to generate a set of pipelines.)
collect a set of metrics for each of the plurality of pipelines; (Ormont − [0023] Fig. 1, Fig. 2 Once instrumented, a pipeline builder 124 analyzes the data in view of the various constraints provided by the submitting party and in further view of a body of modeling metrics 130 comprising modeling metrics resulting from the execution of a large body of models on a large body of data sets to generate a set of pipelines 120 suitable processing the submitted data set according to modeling intent of the data set. The modeling metrics generate on the set of pipelines 120.)
reduce the set of metrics to a single metric; (Ormont − [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. optimal result may include selecting an optimal model 128 from the pipelines 120. Paragraph 0026 is stating that each pipeline comprises a body of modeling metrics and the trained judge when executed identifies the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines. [0019] see Fig. 1)
and select a final integrated pipeline from among the valid integrate pipelines based on reduced metric. (Ormont – [0019] [0026] According to aspects of the disclosed subject matter, the trained judge 128 is, itself, a model that, in execution, is trained and configured to evaluate between the set of pipelines 120 in view of the constraints and modeling intent to identify optimal results, and in further view of the body of modeling metrics 130. According to aspects of the disclosed subject matter, optimal results may comprise the selection of a model from among the pipelines that, in view of the constraints and intent, provides the best or optimal results. Simply stating… the trained judge (a model with a metric) is executed to identify the optimal results that comprise the selection of a model (single pipeline) from among the set of pipelines.)
Regarding dependent claim 17, Ormont teaches: wherein during the enumeration step, prune the exploration using a statically produced partial ordering of value-adds or pipeline stages, or prune search via time threshold. (Ormont – [0023] A trained judge can predict the modeling metrics of a candidate model for a given pipeline/data set, or simply order a set of pipelines according to predicted results.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ormont (USPGPUB, 20190018866, hereinafter “Ormont”) in view of Lui (UPGPUB, 20170193392, Filed Date: Dec. 31, 2015, hereinafter “Lui”).
Regarding dependent claim 2, Ormont does not explicitly teach: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; and where precondition includes that metric violates desirable threshold where postcondition includes that metrics satisfy desirable thresholds.
However, Lui teaches: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; and where precondition includes that metric violates desirable threshold where postcondition includes that metrics satisfy desirable thresholds. (Lui – Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established.)
Accordingly, it would have been obvious to one of ordinary skill in the art before, the effective filing date of the invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 4, Ormont does not explicitly teach: during the enumeration step, prune search via time threshold.
However, Lui teaches: during the enumeration step, prune search via time threshold. (Lui − [0160-0161] The one or more criteria may be time-based or event-based. An example of a time-based criterion is every week. An example of an event-based criterion is a negative change in performance of the model relative to “live” data. For example, using the computer model may result in an increase of sales of a particular item (e.g., product or service) after one week, but then the number of sales decreases 10% for two consecutive weeks. If the negative change in sales over two weeks is greater than 15%, then a new computer model is generated. The old computer model is replaced by the new computer model.)
Accordingly, it would have been obvious to one of ordinary skill in the art before, the effective filing date of the invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 5, Ormont does not explicitly teach: wherein the input data being multi-modal data from a plurality of sources, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics. 
However, Lui teaches: wherein the input data being multi-modal data from a plurality of sources, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics.  (Lui – [0036] raw data may include profile data of multiple profiles created by different users Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established. [0148] Additionally or alternatively, the user may be notified through user interface 112 that none of the computer models exceeded a minimum performance threshold. User interface 112 may also indicate the performance metrics of multiple computer models and how close the performance metrics are to the minimum performance threshold.)
Accordingly, it would have been obvious to one of ordinary skill in the art before, the effective filing date of the invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 10, Ormont does not explicitly teach: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; where precondition includes that select metrics violate desirable threshold and where postcondition includes that select metrics satisfy desirable thresholds.
However, Lui teaches: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; where precondition includes that select metrics violate desirable threshold and where postcondition includes that select metrics satisfy desirable thresholds. (Lui – Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 12, Ormont does not explicitly teach: wherein the input data being multi-modal data from a plurality of sources, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics.
However, Lui teaches: wherein the input data being multi-modal data from a plurality of sources, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics. (Lui – [0036] raw data may include profile data of multiple profiles created by different users Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established. [0148] Additionally or alternatively, the user may be notified through user interface 112 that none of the computer models exceeded a minimum performance threshold. User interface 112 may also indicate the performance metrics of multiple computer models and how close the performance metrics are to the minimum performance threshold.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 16, Ormont does not explicitly teach: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; where precondition includes that select metrics violate desirable threshold and where postcondition includes that select metrics satisfy desirable thresholds.
However, Lui teaches: wherein during the enumeration step, dynamically prune search using pre- and post-conditions; where precondition includes that select metrics violate desirable threshold and where postcondition includes that select metrics satisfy desirable thresholds. (Lui – Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.
Regarding dependent claim 18, Ormont does not explicitly teach: wherein the input data being multi- modal data from a plurality of sources for tutoring or assessment, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics.
However, Lui teaches: wherein the input data being multi- modal data from a plurality of sources for tutoring or assessment, and wherein the search space is pruned by relaxing upper and/or lower bounds of value-add metrics. (Lui – [0036] raw data may include profile data of multiple profiles created by different users Model Selection [0146-0149] selecting one or more computer models that meet a certain thresholds (e.g. between 0 and 1.0). Model selection that meet the minimum performance threshold that is pre-established. [0148] Additionally or alternatively, the user may be notified through user interface 112 that none of the computer models exceeded a minimum performance threshold. User interface 112 may also indicate the performance metrics of multiple computer models and how close the performance metrics are to the minimum performance threshold.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Lui as both invention relate optimizing pipeline models with artificial intelligence. Lui teaches analyzing plurality of models that are generated and determining the correct model to provide to a user based on a performance threshold. The motivation to combine provides the user the ability to select the model that are within a threshold for complex data set.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ormont (USPGPUB, 20190018866, hereinafter “Ormont”) in view of Koehrsen (Hyperparameter Tuning the Random Forest in Python, Pub Date: Jan. 9, 2018) in further view of Doyle (AI Qual Summary Search Method, Pub Date: Apr. 27, 1997) .
Regarding dependent claim 6, Ormont teaches: and learning the optimal pipeline based on historic pipeline performance using machine learning. (Ormont – [0025] performance metrics in executing the model on the data set, and the like. Those previously modeled data sets may also be stored in the body of modeling metrics 130 for future reference, comparison and evaluation. [0035] Generating a set of one or more pipelines 120 may comprise comparing and contrasting the received data set against the modeling metrics in the corpus of modeling metrics 130. This may include, by way of illustration and not limitation, identifying similar data structures of the submitted data set against modeling metrics having similar data sets,)
Ormont teaches hyperparameter for training (paragraph 19) but does not explicitly teach: reducing search space by selecting a random subspace
Koehrsen teaches: further comprising of reducing search space by selecting a random subspace; (Examiner notes that random subspace are called random forest when used with decision trees. Koehrsen recites Random Forest for the term random subspace. Koehrsen − [pdf page 6]  Create Random Forest; [pdf page 8] Random Search Training instantiate the random search for iterations will cover a wider search space for reducing the error and increase the accuracy of the model. [pdf page 13] Creating a Random Forest, and running a random search space the feature selection error by 17.69 percentage.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Koehrsen as both invention relate optimizing pipeline models with artificial intelligence. Koehrsen teaches analyzing accuracy of models using random search algorithm. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Ormont does not explicitly teach: replacing search by exploring and reusing only pipelines found by previous search steps;
Doyle teaches: replacing search by exploring and reusing only pipelines found by previous search steps; (Examiner Note: backtracking also called weak search method or search method. Doyle – [pdf page 6] Depth-First Search. Follow one path deep into the tree until a goal is found or backtracking is required. The search tree, each node is consider a pipeline and the search method is the algorithm being used.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont, Koehrsen and Doyle as each invention relate optimizing pipeline models with artificial intelligence. Doyle teaches algorithm for finding solutions to computational problems. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Regarding dependent claim 13, Ormont teaches: and learning the optimal pipeline based on historic pipeline performance using machine learning. (Ormont – [0025] performance metrics in executing the model on the data set, and the like. Those previously modeled data sets may also be stored in the body of modeling metrics 130 for future reference, comparison and evaluation. [0035] Generating a set of one or more pipelines 120 may comprise comparing and contrasting the received data set against the modeling metrics in the corpus of modeling metrics 130. This may include, by way of illustration and not limitation, identifying similar data structures of the submitted data set against modeling metrics having similar data sets,)
Ormont teaches hyperparameter for training (paragraph 19) but does not explicitly teach: reducing search space by selecting a random subspace
Koehrsen teaches: further comprising of reducing search space by selecting a random subspace; (Examiner notes that random subspace are called random forest when used with decision trees. Koehrsen recites Random Forest for the term random subspace. Koehrsen − [pdf page 6]  Create Random Forest; [pdf page 8] Random Search Training instantiate the random search for iterations will cover a wider search space for reducing the error and increase the accuracy of the model. [pdf page 13] Creating a Random Forest, and running a random search space the feature selection error by 17.69 percentage.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Koehrsen as both invention relate optimizing pipeline models with artificial intelligence. Koehrsen teaches analyzing accuracy of models using random search algorithm. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Ormont does not explicitly teach: replacing search by exploring and reusing only pipelines found by previous search steps;
Doyle teaches:  replacing search by exploring and reusing only pipelines found by previous search steps; (Examiner Note: backtracking also called weak search method or search method. Doyle – [pdf page 6] Depth-First Search. Follow one path deep into the tree until a goal is found or backtracking is required. The search tree, each node is consider a pipeline and the search method is the algorithm being used.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont, Koehrsen and Doyle as each invention relate optimizing pipeline models with artificial intelligence. Doyle teaches algorithm for finding solutions to computational problems. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Regarding dependent claim 19, Ormont teaches: and learning the optimal pipeline based on historic pipeline performance using machine learning. (Ormont – [0025] performance metrics in executing the model on the data set, and the like. Those previously modeled data sets may also be stored in the body of modeling metrics 130 for future reference, comparison and evaluation. [0035] Generating a set of one or more pipelines 120 may comprise comparing and contrasting the received data set against the modeling metrics in the corpus of modeling metrics 130. This may include, by way of illustration and not limitation, identifying similar data structures of the submitted data set against modeling metrics having similar data sets,)
Ormont teaches hyperparameter for training (paragraph 19) but does not explicitly teach: reducing search space by selecting a random subspace
Koehrsen teaches: further comprising of reducing search space by selecting a random subspace; (Examiner notes that random subspace are called random forest when used with decision trees. Koehrsen recites Random Forest for the term random subspace. Koehrsen − [pdf page 6]  Create Random Forest; [pdf page 8] Random Search Training instantiate the random search for iterations will cover a wider search space for reducing the error and increase the accuracy of the model. [pdf page 13] Creating a Random Forest, and running a random search space the feature selection error by 17.69 percentage.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Koehrsen as both invention relate optimizing pipeline models with artificial intelligence. Koehrsen teaches analyzing accuracy of models using random search algorithm. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Ormont does not explicitly teach: replacing search by exploring and reusing only pipelines found by previous search steps;
Doyle teaches:  replacing search by exploring and reusing only pipelines found by previous search steps; (Examiner Note: backtracking also called weak search method or search method. Doyle – [pdf page 6] Depth-First Search. Follow one path deep into the tree until a goal is found or backtracking is required. The search tree, each node is consider a pipeline and the search method is the algorithm being used.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont, Koehrsen and Doyle as each invention relate optimizing pipeline models with artificial intelligence. Doyle teaches algorithm for finding solutions to computational problems. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ormont (USPGPUB, 20190018866, hereinafter “Ormont”) in view of Olson (Evaluation of a Tree-based Pipeline Optimization Tool for Automating Data Science, Pub Date: Jul. 2016) .
Regarding dependent claim 7, Ormont does not explicitly teach: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method.
However, Olson teaches: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method. (Olson – [pdf page 4] Maintain a Pareto front in TPOT-Pareto and select the pipelines for reproduction according to the NSGA-II selection strategy. Using Pareto front (Pareto frontier) with python coding for Pareto optimization. [pdf page 7] Fig. 5, TPOT-Pareto final pipeline sizes (2).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Olson as both invention relate optimizing pipeline models with artificial intelligence. Olson assembling tree-based pipelines through Pareto optimization. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Regarding dependent claim 14, Ormont does not explicitly teach: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method.
However, Olson teaches: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method. (Olson – [pdf page 4] Maintain a Pareto front in TPOT-Pareto and select the pipelines for reproduction according to the NSGA-II selection strategy. Using Pareto front (Pareto frontier) with python coding for Pareto optimization. [pdf page 7] Fig. 5, TPOT-Pareto final pipeline sizes (2).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Olson as both invention relate optimizing pipeline models with artificial intelligence. Olson assembling tree-based pipelines through Pareto optimization. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).
Regarding dependent claim 20, Ormont does not explicitly teach: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method.
However, Olson teaches: further comprising of choosing final winning ordering by selecting pipelines with metrics that lie on the Pareto frontier or choose final winning ordering by reducing metrics via a harmonic or geometric mean reduction method. (Olson – [pdf page 4] Maintain a Pareto front in TPOT-Pareto and select the pipelines for reproduction according to the NSGA-II selection strategy. Using Pareto front (Pareto frontier) with python coding for Pareto optimization. [pdf page 7] Fig. 5, TPOT-Pareto final pipeline sizes (2).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claim invention, to have combine the teachings of Ormont and Olson as both invention relate optimizing pipeline models with artificial intelligence. Olson assembling tree-based pipelines through Pareto optimization. The motivation to combine provides the user the ability to select the model that contains features with highest accuracy and lowest error percentage for set of models (pipelines).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177